3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “rocky” renders the claim(s) indefinite because “rocky” is a subjective term that does not clearly define a range of particle sizes.  For instance, “rocky” might be interpreted as “boulders” or as “any material containing rocks”.  For purposes of examination, “rocky” has been interpreted as a material “made of rocks” and, therefore, any ground containing rocks is “rocky ground” (https://www.macmillandictionary.com/us/dictionary/american/rocky) as best understood by Examiner. 
Regarding claim 23, the phrase “rearranges the granular material in order to density” is confusing.  It is unclear whether Applicant intends to recite rearranging the granular material adjusts the density of the granular material or if the Applicant intends to recite the granular material is sorted according to the density of the granular material(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 15, and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato (JP 60023522) in view of Arslan et al. (US 2015/0218770).
Regarding claim 12, Yamato discloses a method for installing a tubular pile (6) in a rocky ground (ground 1), successively comprising: drilling (drilling via earth auger 2) the rocky ground in order to form a cavity (excavation filled with soil, water, and cement milk) of predetermined diameter and depth; filling the cavity with a granular material (sludge 4 comprising soil and cement milk; Fig. 1); arranging the granular material present in the cavity by vibration (as vibrator 7 applies a vertical vibration to the pile, the pile is driven into the ground, which displaces the cement milk and arranges the cement milk around the outer perimeter of the pile body); and installing the pile in the cavity (Figs. 1 - 5; abstract). Examiner takes the position that since the parent material of ground/soil is rock, all ground is rocky ground. 
Regarding claim 14, Yamato further discloses the pile (6) is installed onshore in a rocky ground (1) (Figs. 3 and 4; abstract).
Regarding claim 15, Yamato further discloses the arrangement of the granular material (sludge 4 comprising soil and cement milk) in the cavity is achieved during the installation of the pile (6) (Figs. 3 and 4). Examiner notes that as the vibrator (7) is used to move the pile (6) into the cavity, the granular 
Regarding claim 19, Yamato further discloses the pile (6) is installed by vibro-sinking (via vibrator 7) into the cavity filled with the granular material (sludge 4 comprising soil and cement milk) (Figs. 3 and 4; abstract).
Regarding claim 20, Yamato further discloses the pile (6) is installed by driving (construction machine applies a downward pressing force to the pile) (Fig. 3; abstract).
Regarding claim 21, Yamato further discloses installing the pile (6) in the cavity successively comprises placing a guide (unlabeled horizontal element at the bottom of the construction machine adjacent the ground 1; the unlabeled horizontal element surrounds part of the pile 6), vertically inserting the pile (6) through this guide, and placing the pile in the cavity (Fig. 3; abstract).
Regarding claim 22, Yamato further discloses the granular material (soil) comes from the material obtained from the drilling of the rocky ground (abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et el. as applied to claim 12 above, and further in view of DeNeef et al. (US 2017/0145650). Yamato in view of Arslan discloses all of the claim limitations except the pile is installed at sea in a rocky seabed. DeNeef teaches a pile is installed at sea in a rocky seabed or on ground (land) using a vibrating device (paragraphs 0001 and 0025). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above by substituting installing a pile in a seabed for the step of installing a pile in ground as disclosed by Yamato as a design consideration within the skill of the art to increase the number of scenarios in which the method can be applied. The substitution of one known element (a pile installed in a seabed) for another (a pile installed in ground) would have yielded predictable results to one of ordinary skill in the art prior .
Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of
Arslan et al. as applied to claim 12 above, and further in view of White (US 2017/0241098).
Regarding claims 16 and 17, Yamato in view of Arslan discloses all of the claim limitations except the arrangement of the granular material in the cavity is achieved prior to the installation of the pile by vibro-compaction. White teaches arranging granular material (soil, sand, or aggregate) in a cavity in the ground prior to installation of a foundation on the granular material, the arranging performed by vibro- compaction (vibratory plate compactor) (paragraphs 0006, 0007, and 0036) to prevent differential settlement of the filler material. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of arranging the granular material in the cavity prior to the installation of the pile, the arranging performed by vibro-compaction, as taught by White to prevent differential settlement of the filler material within the cavity.
Regarding claim 18, Yamato in view of Arslan discloses all of the claim limitations except the arrangement of the granular material in the cavity is achieved by dynamic compaction. White teaches the arrangement of the granular material (soil, sand, or aggregate) in a cavity is achieved by dynamic compaction (pneumatic compaction) (paragraph 0036). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted dynamic compaction as taught by Arslan for the vibration compaction as disclosed above as a design consideration within the skill of the art. The substitution of one known element (pneumatic compactor) for another (vibrator) would have yielded predictable results to one of ordinary skill in the art prior to .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et al. as applied to claim 12 above, and further in view of Steuerman (US 2,360,803).  Yamato in view of Arslan discloses all of the claim limitations except arranging the granular material present in the cavity by vibration rearranges the granular material in order to density.  Steuerman teaches arranging the granular material (earth material) present in the cavity (void) by vibration (vibrating device) rearranges the granular material in order to increase the density of the granular material (page 2, column 2, lines 7 21) to assume the same density and bearing power as the densified soil surrounding the void.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of arranging the granular material in order to density as taught by Steuerman so that the granular material assumes the same density and bearing power as the densified soil surrounding the void.  
Response to Arguments
Applicant's arguments filed  11 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that Yamato fails to teach installing a tubular pile in a “rocky” ground.  Applicant states that claim 12 qualifies the ground in which the pile is installed as being “rocky ground”.  Examiner replies that “rocky” is a subjective term that does not clearly define a range of particle sizes.  For instance, “rocky” might be interpreted as “boulders”, “gravels”, or as “any material containing rocks”.  For purposes of examination, “rocky” has been interpreted as a material “made of rocks” and since all ground contains rocks, all ground is “rocky ground” (https://www.macmillandictionary.com/us/dictionary/american/rocky) as best understood by Examiner.

Applicant argues that Yamato does not teach filling a hole with a granular material because the “cement milk” as taught by Yamato is not a granular material. Examiner replies that “granular material” is defined as “composed of granules or grains” (https://www.thefreedictionary.com/granular) and “cement” is defined as “any of various calcined mixtures of clay and limestone” (https://www.dictionary.com/browse/cement) and clay and limestone are granular materials.  Since Yamato teaches filling a cavity with cement milk and since cement is composed of granular materials, Yamato teaches filling a cavity with granular material.
Applicant argues that Yamato fails to teach or suggest using granular material obtained from drilling “rocky” ground as the material in which a cavity is filled.  Examiner replies that Yamato teaches mixing soil (as discussed above, soil is a rocky material) with ground water and filling the cavity with the soil/ground water/cement milk mix (abstract).  
Applicant argues that the vibrator as taught by Yamato is not used to arrange granular material in the excavation hole.  Examiner replies that as vibrator as taught by Yamato applies a vertical vibration to the pile, the pile is driven into the ground, which displaces the cement milk (cement milk comprises a granular material containing grains of clay or limestone; see definition of cement as discussed above) from the bottom of the excavation and arranges the cement milk around the outer perimeter of the pile body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/15/2022